Citation Nr: 0028012	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date, prior to March 1, 1996, for 
a grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Willie Wheaton, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 28, 1991 to April 
28, 1992, with additional service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision of the Boston, 
Massachusetts Regional Office (RO), which granted the veteran 
nonservice-connected pension benefits, effective from March 
1, 1996.  In October 1997, the veteran indicated disagreement 
with the effective date of the award of these benefits.  A 
Statement of the Case was issued in February 1998 and a 
substantive appeal was filed in June 1998.  On April 7, 1999, 
pursuant to the veteran's request in December 1998, a hearing 
at the RO before a local hearing officer was held.

In September 1999, the veteran requested a hearing before the 
Board in Washington, D.C.  On May 31, 2000, a hearing was 
held in Washington, DC before Iris S. Sherman, who is a 
member of the Board rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 2000). 

Additional issues are the subjects of the Remand decision 
below.


FINDINGS OF FACT

1.  The veteran's claim for nonservice-connected pension 
benefits was received by VA on March 1, 1996.

2.  The veteran's claim for pension benefits was not received 
within one year of the date the veteran became permanently 
and totally disabled.



CONCLUSION OF LAW

An effective date earlier than March 1, 1996, for the grant 
of nonservice-connected pension benefits is not warranted.  
38 U.S.C.A. §§ 1502, 5110 (1991 & Supp. 2000); 38 C.F.R. § 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Received on April 20, 1994 was a VA Form 21-526, Veteran's 
Application for Compensation or Pension.  Portions regarding 
compensation for a service connected disability were filled 
out.  The sections under "If You Claim To Be Totally 
Disabled" including income and employment information had a 
line drawn through them.  Sections indicating they should be 
completed if it was an application for nonservice-connected 
pension had a line drawn through them.  The form was signed 
by the veteran and dated April 19, 1994. 

Received on May 31, 1995 was a statement dated May 26, 1995 
from the veteran which indicated that he originally filed a 
claim for compensation on April 19, 1994 at the Atlanta 
Regional Office for possible chemical exposure and/or 
exposure to environmental hazards during military service in 
the Persian Gulf.  The claim was also for a back injury which 
he sustained during active military service.  

Received on March 1, 1996 was a statement dated February 26, 
1996 from the veteran wherein it was indicated that his 
initial claim was for pension and disability compensation 
relating to a chronic condition that occurred during his tour 
of duty in the Persian Gulf region and such condition had 
manifested or continued since his leaving the service.  His 
condition began in the Persian Gulf.

Received on May 20, 1996 was a statement dated on May 10, 
1996 from the veteran's representative indicating that the 
veteran believed he had filed claims simultaneously for 
nonservice-connected disability pension benefit and service 
connected disability compensation and that the veteran wished 
also to file for nonservice-connected disability pension 
benefit.

Associated with the file in September 1996 was a September 
1996 decision from the Social Security Administration (SSA) 
indicating that the veteran was considered disabled since 
April 1, 1992.

By rating action of September 1997, entitlement to a 
nonservice-connected pension was granted, effective from 
March 1, 1996.  The current appeal to the Board arises from 
this action.

In a statement in October 1997, the veteran indicated that 
his initial date of filing for [pension] benefits was April 
19, 1994 and he believed he should be entitled to benefits as 
of that date.

At the RO hearing in April 1999, the veteran testified that 
he filed what he thought was a compensation and pension 
application in April 1994 at the VA hospital in Atlanta.  The 
form was filled out by somebody from Veteran's Services at 
the hospital, where the veteran went for assistance.  The 
veteran testified that it was his understanding that in 
applying for compensation you would also apply for pension.  
He told the person who filled out the form that he wished to 
file for benefits, compensation and pension.  He did not 
understand the difference between compensation and pension.  
The person who filled out the form told him that if you apply 
for one you apply for all and you only need to fill out one 
form.  The veteran said he did not review the application 
before he signed it, and he did not note that the sections 
regarding pension were crossed out.  Rather, he simply signed 
the application in the spot indicated by the person assisting 
him.  

At the Board hearing in May 2000, the veteran testified that 
when he filed his initial claim in April 1994, he intended to 
additionally apply for pension benefits, and that he relied 
on the person from Department of Veterans Services of a State 
Agency at the VA hospital to fill out the form.  He stated 
that he was not familiar with the names of the benefits and 
informed the person who filled out the form that he wanted to 
apply for everything he felt he was entitled to as a veteran, 
including medical benefits.  The person did not explain the 
difference between service connected compensation and non-
service-connected pension.  He believed that the individual 
who assisted him was familiar with applicable procedures.  
The veteran stated that the last time he was employed was for 
two months in 1995.  At that time, he was in a training 
program working up to 38 hours a week at the canteen service 
of the VA medical center.  Prior to that he had jobs with 
temporary agencies, totaling approximately two months a year.  

II.  Analysis

Generally, unless specifically provided otherwise, the 
effective date of an award for pension benefits shall be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (1999).  In the instant case, the first mention of a 
claim for nonservice-connected pension benefits was received 
by the RO on March 1, 1996.

It is otherwise provided that, if the veteran was prevented, 
by reasons of a disability which was so incapacitating, from 
applying for pension benefits for a period of at least 30 
days beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he became 
permanently and totally disabled, provided that the veteran 
applies for a retroactive award within one year from such 
date, whichever is to the advantage of the veteran.  While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  38 U.S.C.A. § 5110(b)(3) 
(West 1991); 38 C.F.R. § 3.400(b)(ii)(B) (1999).

In addition, the provisions of 38 C.F.R. § 3.151(b) provide 
that a pension award may not be effective prior to the date 
of receipt of the pension claim unless the veteran 
specifically claims entitlement to retroactive benefits, but 
the claim for retroactive benefits must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.  It is neither claimed nor 
shown that, within the year preceding his claim for pension 
benefits, the veteran became permanently and totally 
disabled.  On the contrary, the Social Security 
Administration has considered the veteran disabled as of 
April 1, 1992.  Thus, there is no basis to award pension 
benefits prior to March 1, 1996.

In arriving at a decision in this case, the undersigned has 
considered the veteran's argument that it was his intention 
in April 1994 to also apply for pension benefits.  However, 
where, as here, the pension sections of the form were clearly 
crossed out, there is no reasonable basis to conclude that a 
pension claim was intended or made.  While a claim of 
entitlement may be either a formal or informal written 
communication requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit, the benefit 
sought must be identified.  38 C.F.R. § 3.155(a).  

Furthermore, the Secretary is not automatically required to 
treat every compensation claim as also being a pension claim 
or vice versa.  Section 3.151(a) provides:

A specific claim in the form prescribed 
by the Secretary must be filed in order 
for benefits to be paid to any individual 
under the laws administered by VA (38 
U.S.C. 5101(a)).  A claim by a veteran 
for compensation may be considered a 
claim for pension; and a claim by a 
veteran for pension may be considered a 
claim for compensation.  The greater 
benefit will be awarded, unless the 
claimant specifically elects the lesser 
benefit.  [Emphasis added].

38 C.F.R. § 3.151(a).  

The underlined word "may" signifies that the Secretary is 
instructed to exercise his discretion under the regulation in 
accordance with the contents of the application and the 
evidence in support of it.  See Willis v. Brown, 6 Vet. App. 
433, 435 (1994); Stewart v. Brown, 10 Vet. App. 15, 18 
(1997).  The instant case is distinguishable from Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992) (holding that a claim for 
DIC benefits constitutes a claim for death pension) because 
that case involved the interpretation of an entirely 
different regulation than the one in question.  The Isenhart 
case involved the interpretation of 38 C.F.R. § 3.152(b)(2), 
a regulation relating to claims for death benefits, not 
disability compensation.  In contrast to section 3.151(a), 
the language in section 3.152(b)(2) is not discretionary but 
mandatory:  "A claim by a parent for compensation or 
dependency and indemnity compensation will also be considered 
to be a claim for accrued benefits."  38 C.F.R. § 
3.152(b)(2)(emphasis added).  This mandatory language is 
absent from section 3.151(a).  Stewart v. Brown, 10 Vet. App. 
15, 18 (1997).


ORDER

Assignment of an effective date prior to March 1, 1996, for a 
grant of nonservice-connected pension benefits is denied.


REMAND

The Board notes that the veteran filed a Notice of 
Disagreement in May 2000 as to a February 2000 rating action 
that denied service connection for headaches; denied service 
connection for fatigue as a chronic disability resulting from 
an undiagnosed illness; denied service connection for memory 
loss as a chronic disability resulting from an undiagnosed 
illness; denied service connection for shortness of breath as 
a chronic disability resulting from an undiagnosed illness; 
denied service connection for muscle joint pain as a chronic 
disability resulting from an undiagnosed illness; denied 
service connection for skin condition as a chronic disability 
resulting from an undiagnosed illness; and determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for major depression.  The 
filing of a notice of disagreement puts a claim in appellate 
status, and the above-noted claims must be considered in 
connection with the current appeal.

Accordingly, the case is being Remanded for the following 
actions:

1.  The veteran's VA outpatient treatment 
records should be secured.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Any appropriate development 
should be ordered.  If the benefits 
sought on appeal remain denied, the 
appellant and his attorney should be 
furnished a statement of the case and 
given the opportunity to respond thereto.  
If a substantive appeal is filed, the 
case should be returned to the Board for 
continuation of appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 



